14‐4734 
Tann v. Bennett 
 
                      UNITED STATES COURT OF APPEALS 

                              FOR THE SECOND CIRCUIT 

                                  _______________ 

                                 August Term, 2015 

        (Submitted: November 24, 2015               Decided: December 3, 2015) 

                              Docket No. 14‐4734 
                                        
           ________________________________________________________ 

                                  LISA TANN, 
                                         
                                          Petitioner–Appellant, 
                                         
                                    —v.— 
                                         
           GEORGE ALAN BENNETT, aka ALAN BENNETT, aka ALAN DORRIS,  
                              MIRANDA BENNETT,  
                                         
                                          Respondents‐Appellees. 
                                         
           ________________________________________________________ 

Before: KATZMANN, Chief Judge; WINTER and WALKER, Circuit Judges.  
                                                                                            


 1          Appellees move to dismiss Appellant’s appeal as moot based upon a 

 2    custody order issued by a New York state court. We find that this Court may still 

 3    grant effective relief to Appellant, despite the existence of the custody order.  

 4    MOTION DENIED. 

 5    _______________ 
 6     
 7    Counsel for Appellant:                 Sharon Lynn Nosenchuck, Diana M. 
 8                                           Straube, Neighborhood Legal Services, Inc., 
 9                                           Buffalo, NY.      
10     
11    Counsel for Appellee:                  Noemi Fernandez, Buffalo, NY.                      
12    _______________ 

13    PER CURIAM: 

14          Petitioner Lisa Tann appealed from the denial of her petition filed under 

15    the International Child Abduction Remedies Act (“ICARA”), 22 U.S.C. § 9001 et 

16    seq. ICARA implements the Hague Convention on the Civil Aspects of 

17    International Child Abduction, Oct. 25, 1980, T.I.A.S. No. 11,670, 1343 U.N.T.S. 

18    89, reprinted in 51 Fed. Reg. 10494 (Mar. 26, 1986) (“Hague Convention”), which 

19    was designed “to protect children internationally from the harmful effects of 

20    their wrongful removal or retention and to establish procedures to ensure their 

21    prompt return to the State of their habitual residence, as well as to secure 
                                                                                               


 1    protection for rights of access.” Gitter v. Gitter, 396 F.3d 124, 129 (2d Cir. 2005) 

 2    (quoting Hague Convention, Preamble).  

 3          Tann, a citizen of the United Kingdom who resides in Northern Ireland, 

 4    alleged that Respondent George Bennett wrongfully abducted their son, J.D., to 

 5    the United States. The district court denied Tann’s petition, finding that even 

 6    though Northern Ireland was J.D.’s habitual residence, the child’s preference for 

 7    staying in the United States excepted him from being returned. Tann appealed 

 8    the district court’s judgment to this Court. While that appeal was pending, the 

 9    Family Court of Orleans County, State of New York, granted full custody to 

10    George Bennett. The Bennetts have now moved to dismiss Tann’s appeal as 

11    moot, on the grounds that this Court can no longer grant effective relief. 

12           “A case is moot when the issues presented are no longer ‘live’ or the 

13    parties ‘lack a legally cognizable interest in the outcome.’” Blackwelder v. Safnauer, 

14    866 F.2d 548, 551 (2d Cir. 1989) (quoting Murphy v. Hunt, 455 U.S. 478, 481 

15    (1982)).  “A moot action . . . must be dismissed, even if the case was live at the 

16    outset but later events rendered it moot on appeal.” N.Y.C. Emps.’ Ret. Sys. v. Dole 

17    Food Co., 969 F.2d 1430, 1433 (2d Cir. 1992). 
                                                                                               


 1          The Bennetts contend that Tann’s appeal is moot because the New York 

 2    court’s custody determination resolved the parties’ dispute such that this Court 

 3    can no longer grant Tann’s requested relief. We disagree. The Hague Convention 

 4    provides that “[t]he sole fact that a decision relating to custody has been given in 

 5    or is entitled to recognition in the requested State shall not be a ground for 

 6    refusing to return a child under this Convention.” Hague Convention, art. 17. 

 7    Indeed, one of the primary purposes of the Hague Convention was to prevent 

 8    situations where “a family member would remove a child ‘to jurisdictions more 

 9    favorable to [his or her] custody claims in order to obtain a right of custody from 

10    the authorities of the country to which the child ha[d] been taken.’” Mota v. 

11    Castillo, 692 F.3d 108, 112 (2d Cir. 2012) (quoting Gitter, 396 F.3d at 129). 

12          In her appeal pending before this Court, Tann contends that the district 

13    court erred in holding that J.D. should continue to reside in the United States and 

14    that the New York courts are thereby authorized to resolve the underlying 

15    custody dispute on the merits. If we reverse the district court’s judgment and 

16    find that Northern Ireland is J.D.’s habitual residence and no exception applies to 

17    prevent his return, J.D. could be returned to Northern Ireland. See Ermini v. 

18    Vittori, 758 F.3d 153, 161 (2d Cir. 2014) (“If a parent establishes that the removal 
                                                                                               


 1    or retention was wrongful, the child is to be returned unless the defendant 

 2    establishes one of four [exceptions].”). In that event, the Northern Ireland courts 

 3    would have jurisdiction to determine the merits of the underlying custody 

 4    dispute. Cf. In re Application of Adan, 437 F.3d 381, 391 (3d Cir. 2006) (“[T]he 

 5    Convention does not allow the state to which a child has been wrongfully taken 

 6    actually to decide who should have custody, and thus a determination by the 

 7    host country that a party had custody rights in the country of origin for purposes 

 8    of determining whether removal was wrongful under the Convention has no 

 9    bearing on the merits of a subsequent custody determination in the country of 

10    origin once the child is returned.”). As a result, the parties retain a legally 

11    cognizable interest in the outcome of Tann’s appeal, notwithstanding the custody 

12    decision by a New York court.  

13          Although the question of whether a state custody order moots an ICARA 

14    claim is one of first impression in this Circuit, the Seventh Circuit’s opinion in 

15    Walker v. Walker is instructive:   

16          Accepting [the Respondent’s] position that an abducting parent may 
17          render  a  petition  for  return  moot  by  racing  to  a  courthouse  in  her 
18          chosen  country  to  obtain  a  custody  judgment  would  turn  the 
19          Convention on its head. The entire purpose of the Convention is to 
20          deter  parents  from  absconding  with  their  children  and  crossing 
21          international  borders  in  the  hopes  of  obtaining  a  favorable  custody 
                                                                                          


 1          determination in a friendlier jurisdiction. To consider this case moot 
 2          would encourage the very sort of jurisdictional gerrymandering the 
 3          Convention was designed to prevent. 
 4           
 5    701 F.3d 1110, 1116 (7th Cir. 2012) (citation omitted).  The same concerns are 

 6    implicated here: holding that Tann’s petition is moot because the Bennetts 

 7    received a favorable custody determination in a potentially friendlier New York 

 8    court could encourage the jurisdictional gerrymandering that the Hague 

 9    Convention was designed to prevent. 

10          Accordingly, for the foregoing reasons, Appellees’ motion to dismiss the 

11    appeal as moot is DENIED.